Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-21-00333-CV

IN RE HEART OF THE HEART WHITETAILS, LLC, David Powell and Double 09 Ranch,
                           LLC, Relator(s)

                                             Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 18, 2021

PETITION FOR WRIT OF MANDAMUS DENIED; EMERGENCY MOTION FOR RELIEF
DENIED

           The court has considered the petition for a writ of mandamus filed by relators Heart of the

Heart Whitetails, LLC, David Powell, and Double 09 Ranch, LLC on August 11, 2021, the

emergency motion for relief filed by relators on August 13, 2021, and the response to the motion

filed by the real parties in interest. The court has concluded relators have not shown themselves

entitled to the relief sought and the court is of the opinion that relief should be denied. See TEX. R.

APP. P. 52.8(a). Accordingly, relators’ petition for a writ of mandamus and emergency motion for

relief are denied.

                                                         PER CURIAM


1
 This proceeding arises out of Cause No. 215965, styled Baker v. Heart of the Heart Whitetails, LLC, pending in the
452nd District Court, Mason County, Texas, the Honorable Robert Rey Hofmann presiding.